

115 HR 4656 IH: Fishing and Small Vessel Relief Act
U.S. House of Representatives
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4656IN THE HOUSE OF REPRESENTATIVESDecember 14, 2017Ms. Herrera Beutler (for herself and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo extend a prohibition relating to permits for discharges incidental to the normal operation of
			 certain vessels.
	
 1.Short titleThis Act may be cited as the Fishing and Small Vessel Relief Act. 2.Discharges incidental to normal operation of vesselsSection 2(a) of Public Law 110–299 (33 U.S.C. 1342 note) is amended by striking December 18, 2017 and inserting December 18, 2020.
		